Case 1:18-cv-07291-VSB-RWL Document 74-26 Filed 08/10/20 Page 1 of 8




                  EXHIBIT 25
                   Case 1:18-cv-07291-VSB-RWL Document 74-26 Filed 08/10/20 Page 2 of 8
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                          8/6/20, 4)22 PM




                                                          Select A Case


                                            Aaron Rubenstein is a plaintiff in 19 cases.


                                                                                                        15:0078(15:78m(a)
  1:14-cv-             Donoghue et al v. Retrophin, Inc. et
                                                                         filed 09/19/14 closed 12/02/15 Securities Exchange
  07640-ER             al
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:15-cv-
                       Rubenstein v. Schultz et al                       filed 04/27/15 closed 08/04/15 Securities Exchange
  03277-WHP
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:15-cv-             Rubenstein v. vTv Therapeutics,
                                                                         filed 12/14/15 closed 03/31/17 Securities Exchange
  09752-VSB            Inc. et al
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:15-cv-
                       Rubenstein v. Leone et al                         filed 12/16/15 closed 07/18/16 Securities Exchange
  09794-NRB
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:16-cv-
                       Rubenstein v. Bluebird Bio, Inc.                  filed 01/22/16 closed 02/26/16 Securities Exchange
  00502-PKC
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:16-cv-
                       Rubenstein v. Lannett Co., Inc.                   filed 04/20/16 closed 06/24/16 Securities Exchange
  02935-PAE
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:16-cv-
                       Rubenstein v. Al Athel et al                      filed 04/27/16 closed 05/24/16 Securities Exchange
  03148-LGS
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:16-cv-
                       Rubenstein v. Londoner et al                      filed 05/04/16 closed 07/21/16 Securities Exchange
  03327-VSB
                                                                                                        Act)


                                                                                                                    15:0078(15:78m(a)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?904888398284096-L_1_1-0-4422448-pty-pla%20%20%20%20%20%20%20-plaintiff           Page 1 of 3
                   Case 1:18-cv-07291-VSB-RWL Document 74-26 Filed 08/10/20 Page 3 of 8
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                      8/6/20, 4)22 PM



  1:16-cv-             Rubenstein v. Watts et al                         filed 06/01/16 closed 07/22/16 Securities Exchange
  04090-PAE                                                                                             Act)



                                                                                                        15:0078(15:78m(a)
  1:16-cv-
                       Donoghue et al v. Mindich et al                   filed 07/10/16 closed 09/01/16 Securities Exchange
  05485-NRB
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:16-cv-             Rubenstein v. Liberty Media Corp.
                                                                         filed 09/19/16 closed 06/21/17 Securities Exchange
  07283-RWS            et al
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:16-cv-             Donoghue et al v. Quest Solution,
                                                                         filed 09/29/16 closed 09/28/17 Securities Exchange
  07630-JCF            Inc. et al
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:16-cv-             Donoghue et al v. Stratus
                                                                         filed 11/22/16 closed 04/06/17 Securities Exchange
  09110-LGS            Properties, Inc. et al
                                                                                                        Act)


                                                                                          15:0078(15:78m(a)
  1:17-cv-
                       Rubenstein v. Rofam Inv. LLC et al. filed 02/02/17 closed 03/28/19 Securities Exchange
  00821-JPO
                                                                                          Act)


                                                                                                        15:0078(15:78m(a)
  1:18-cv-             Rubenstein v. International Value
                                                                         filed 01/05/18 closed 02/05/19 Securities Exchange
  00081-PAE            Advisers, LLC et al
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:18-cv-             Rubenstein v. Independent Bank
                                                                         filed 07/16/18 closed 09/07/18 Securities Exchange
  06419-VSB            Group, Inc. et al
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:18-cv-
                       Rubenstein v. Chin et al                          filed 08/27/18 closed 03/26/19 Securities Exchange
  07812-LAP
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:18-cv-             Rubenstein v. Tel Instrument
                                                                         filed 12/10/18 closed 03/04/19 Securities Exchange
  11497-ER             Electronics Corp.
                                                                                                        Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?904888398284096-L_1_1-0-4422448-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 2 of 3
                   Case 1:18-cv-07291-VSB-RWL Document 74-26 Filed 08/10/20 Page 4 of 8
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                      8/6/20, 4)22 PM



                                                                                                        15:0078(15:78m(a)
  1:19-cv-             Rubenstein v. CymaBay
                                                                         filed 04/14/19 closed 11/13/19 Securities Exchange
  03313-GHW            Therapeutics, Inc. et al                                                         Act)



                                                      PACER Service Center
                                                          Transaction Receipt
                                                             08/06/2020 16:22:39
                                 PACER                                     Client
                                                 daniellemclaughlin1975
                                 Login:                                    Code:
                                                                                     COA: 15:0078 Last
                                                                           Search
                                 Description: Search                                 Name: rubenstein First
                                                                           Criteria:
                                                                                     Name: Aaron
                                 Billable
                                                 2                         Cost:      0.20
                                 Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?904888398284096-L_1_1-0-4422448-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 3 of 3
                   Case 1:18-cv-07291-VSB-RWL Document 74-26 Filed 08/10/20 Page 5 of 8
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                         8/6/20, 4)22 PM




                                                          Select A Case


                                            Aaron Rubenstein is a plaintiff in 2 cases.


  1:15-cv-              Rubenstein v. HC2 Holdings,                                15:0078(15:78m(a)
                                                    filed 09/02/15 closed 12/03/15
  06939-SAS             Inc. et al                                                 Securities Exchange Act)


  1:15-cv-                                                                                                  15:0078(15:78m(a)
                        Rubenstein v. Gale et al                filed 11/08/15 closed 02/21/16
  08786-RA                                                                                                  Securities Exchange Act)


                                                      PACER Service Center
                                                           Transaction Receipt
                                                             08/06/2020 16:22:49
                                 PACER                                     Client
                                                 daniellemclaughlin1975
                                 Login:                                    Code:
                                                                                     COA: 15:0078 Last
                                                                           Search
                                 Description: Search                                 Name: rubenstein First
                                                                           Criteria:
                                                                                     Name: Aaron
                                 Billable
                                                 1                         Cost:      0.10
                                 Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?904888398284096-L_1_1-0-4525037-pty-pla%20%20%20%20%20%20%20-plaintiff          Page 1 of 2
                   Case 1:18-cv-07291-VSB-RWL Document 74-26 Filed 08/10/20 Page 6 of 8
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                      8/6/20, 4)22 PM




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?904888398284096-L_1_1-0-4525037-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 2 of 2
                   Case 1:18-cv-07291-VSB-RWL Document 74-26 Filed 08/10/20 Page 7 of 8
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                      8/6/20, 4)23 PM




                                                           Select A Case


                                            Aaron Rubenstein is a plaintiff in 2 cases.


                                                                                                         15:0078(15:78m(a)
  1:15-cv-          Donoghue et al. v. G2 Investment
                                                                          filed 12/08/15 closed 01/05/16 Securities
  09590-JPO         Partners Management LLC et al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:18-cv-  Donoghue et al. v. Marcato Capital
                                                                          filed 01/30/18 closed 06/02/18 Securities
  00833-LAP Management LP et al.
                                                                                                         Exchange Act)


                                                      PACER Service Center
                                                           Transaction Receipt
                                                              08/06/2020 16:22:59
                                 PACER                                     Client
                                                 daniellemclaughlin1975
                                 Login:                                    Code:
                                                                                     COA: 15:0078 Last
                                                                           Search
                                 Description: Search                                 Name: rubenstein First
                                                                           Criteria:
                                                                                     Name: Aaron
                                 Billable
                                                 1                         Cost:      0.10
                                 Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?904888398284096-L_1_1-0-4557015-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 1 of 2
                   Case 1:18-cv-07291-VSB-RWL Document 74-26 Filed 08/10/20 Page 8 of 8
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                      8/6/20, 4)23 PM




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?904888398284096-L_1_1-0-4557015-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 2 of 2
